Citation Nr: 1100371	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the thoracic spine, Muscle 
Group XX.

3.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound scar to the thoracic spine.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1968.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board's decision herein has granted the Veteran's claim for 
service connection for a cervical spine disorder.  The remaining 
issues will be addressed in the Remand portion of the decision 
below and are remanded to the RO.


FINDING OF FACT

The Veteran's current cervical spine disorder, diagnosed as 
degenerative arthritis of the cervical spine, was caused by his 
service-connected residuals of a shell fragment wound to the 
thoracic spine.


CONCLUSION OF LAW

The Veteran's degenerative arthritis of the cervical spine was 
caused by his service-connected residuals of a shell fragment 
wound to the thoracic spine.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the first year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran is seeking service connection for degenerative 
arthritis of the cervical spine.  He attributes this disorder to 
his service-connected residuals of a shell fragment wound to the 
thoracic spine.  
 
A review of his most recent treatment records reflects that the 
Veteran is currently diagnosed with degenerative arthritis of the 
cervical spine.  Specifically, an August 2009 VA examination of 
the spine indicated that x-ray examination of the Veteran's 
cervical spine revealed reduced disc space with significant 
posterior osteophytes at C3-C4; and reduced disc space and mild 
posterior osteophytes at C6-C7.  The VA examination report 
concluded with diagnosis of degenerative arthritis of the 
cervical spine.  There is no medical evidence of record that this 
disorder is related to the Veteran's military service, or was 
shown during his first year after his military retirement.  

Additionally, while the Veteran's statements are competent 
evidence as to the history of symptomatology concerning his 
cervical spine disorder, he has not alleged ongoing cervical 
spine problems since his military service, but rather claims that 
his cervical spine symptoms developed over the years since his 
military service.  In short, there is no evidence of a nexus 
between the Veteran's military service and his current 
degenerative arthritis of the cervical lumbar spine.

The Veteran served on active duty in the Army from February 1966 
to March 1968, including service in the Republic of Vietnam.  A 
review of his report of separation, Form DD 214, revealed that he 
was awarded a Combat Infantryman Badge and a Purple Heart Medal.  
The Veteran's service records revealed treatment for a 
penetrating fragment wound with perforation of the spinous 
process of the thoracic vertebra from an exploding claymore mine 
in November 1966.  December 1966 treatment reports noted that he 
underwent debridement and a delayed primary closure of the shell 
fragment wound.  A January 1967 treatment report noted the 
Veteran's complaints of constant back ache due to his shell 
fragment wound.  His service treatment records are silent as to 
any complaints of or treatment for a chronic cervical spine 
disorder.  

Post service treatment records are silent as to any cervical 
spine disorder for approximately twenty-eight years after his 
military service.  A January 1998 magnetic resonance imaging scan 
(MRI) revealed a questionable C5-C6 and C6-C7 disc lesion, which 
was unchanged from 1996 examination.  A May 1998 MRI examination 
revealed atrophy of the left back muscles.  

In an October 2004 private medical opinion letter from C. B., 
M.D., Dr. B. noted that he had reviewed the Veteran's claims 
file.  Based on this review, Dr. B. opined that the Veteran's 
current cervical spine degenerative changes are "likely" 
related to his inservice explosive spine injury.  In support of 
this opinion, Dr. B. indicated that the Veteran had a serious 
thoracic spine injury during service; and that he currently has a 
loss of range of motion in his spine, along with degenerative 
changes in the thoracic spine.  Dr. B. noted that the Veteran's 
cervical spine arthritis is consistent with compensatory changes 
due to thoracic muscle loss.  Specifically, he reported that a 
1993 x-ray examination revealed dextroscoliosis, which is 
consistent with the compensatory change from his service acquired 
thoracic muscle atrophy and resultant muscle imbalance.  
Moreover, the December 1999 VA examination of the spine concluded 
with a diagnosis of thoracic shell fragment wound residual with 
frequent muscle spasms, unrelieved by muscle relaxants.  Finally, 
Dr. B. cited a medical article stating:

At the onset, tearing of ligaments and 
subluxation are manifest by local symptoms 
of low back pain accentuated by the motion 
which stretches the ligaments. . . .  
Eventually, symptoms of localized 
degenerative arthritis are superimposed.

In contrast, a medical opinion by the examiner of the August 2009 
VA examination of the spine, opined that after reviewing the 
Veteran's claims folder, and conducting a physical examination of 
the Veteran, the Veteran's degenerative arthritis of the cervical 
spine was "unlikely" related to any incident during his 
military service, or his service-connected residuals of shell 
fragment wound to the lower thoracic spine.  In support of this 
opinion, the VA examiner noted that the Veteran's 
service-connected shell fragment wound of the lower thoracic 
spine would not have caused any undue mechanical stresses on the 
cervical spine, as the thoracic spine is located distal to the 
cervical spine and would not have a significant effect on 
cervical spine function.

In reviewing each of these opinions, they were both offered by 
physicians after having reviewed the Veteran's claims folder.  
Moreover, while they reached conflicting conclusions, each of the 
examiners provided a rationale for the opinion given.  The issue 
of causation in this case appears to be one in which reasonable 
minds may differ.  Accordingly, after reviewing the Veteran's 
claims file, the Board finds that the evidence of record is at 
least in equipoise as to whether the Veteran's degenerative 
arthritis of the cervical spine is secondary to his 
service-connected residuals of a shell fragment wound to the 
thoracic spine.  Accordingly, the Board resolves reasonable doubt 
in the Veteran's favor and finds that the evidence supports a 
grant of entitlement to service connection for degenerative 
arthritis of the cervical spine.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative arthritis of the cervical 
spine secondary to his service-connected residuals of a shell 
fragment wound to the thoracic spine is granted.


REMAND

The Veteran is seeking increased evaluations for his service-
connected residuals of a shell fragment wound to the thoracic 
spine, Muscle Group XX, and his service-conneted shell fragment 
wound scar to the thoracic spine.  He is also seeking entitlement 
to a total rating for compensation purposes based upon individual 
unemployability (TDIU).  

At his October 2010 hearing before the Board, the Veteran 
testified that his service-connected shell fragment wound to the 
thoracic spine, Muscle Group XX, and his shell fragment wound 
scar to the thoracic spine had increased in severity since his 
most recent VA examinations in August 2009.  As the most recent 
medical treatment evidence in the claims folder is dated in 
November 2005, the RO should attempt to obtain the Veteran's 
updated treatment records.  Moreover, the RO must schedule the 
Veteran for a current VA examination to ascertain the severity of 
his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); 
see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the decision above, the Board has granted service connection 
for degenerative arthritis of the cervical spine.  Moreover, 
decisions on the other claims being developed herein could also 
could change the outcome of the Veteran's claim for TDIU.  As 
such, these claims are inextricably intertwined with the TDIU 
claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issues.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran to provide 
him an opportunity to identify all VA and 
non-VA medical providers who have treated 
him for his service-connected disabilities, 
since November 2005.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.	The RO must then have the Veteran undergo 
the appropriate VA examination(s) to 
determine the symptoms and severity of his 
service-connected residuals of a shell 
fragment wound to the thoracic spine, Muscle 
Group XX, his service-connected shell 
fragment wound scar to the thoracic spine, 
and the effect of his service-connected 
disabilities on his ability to obtain 
employment.  The Veteran's claims file must 
be made available to the examiner for review 
in conjunction with the examination.  All 
tests and studies deemed necessary, 
including range of motion testing, must be 
performed.  

As for the Veteran's residuals of a shell 
fragment wound to the thoracic spine, the 
examiner must identify the particular muscle 
group(s) involved and must comment as to 
whether the disability associated with the 
affected muscle group(s) would be considered 
slight, moderate, moderately severe, or 
severe.  To this end, the RO must ensure 
that the examiner is provided with the 
specific criteria for making this 
determination, as delineated in 38 C.F.R. 
§ 4.56 (2010).  The examiner must comment on 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination, and uncertainty of movement.  
If motion is found to be limited by pain, 
the examiner must specify at what degree of 
each motion such pain is noted to begin.  

As for the Veteran's shell fragment wound 
scar on the thoracic spine, the examiner 
must provide a detailed description of all 
manifestations of any scar residuals found, 
including a complete description of the 
scar, any resulting limitation of function, 
and any resulting muscle injury.  

As for his TDIU claim, the VA examiner must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review of 
the case and the claims file, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  
If any requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


